"i" ~af   ~   ,i:.i
                                                                                                                                                             c·:i_
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page_ 1 of I   (_}



                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                            JUDGMENT IN A CRIMINAL CASE
                                                  V,                                  (For Offenses Committed On or After November 1, 1987)


                                   Adan Calderon-Segura                                Case Number: 3:19-mj-22707

                                                                                      Michael Da ·
                                                                                      Defendant's ttorney


          REGISTRATION NO. 86305298
          THE DEFENDANT:                                                                              JUL O8 2019
              IZI pleaded guilty to count(s) _l~of~C~om~p~la~in~t-------------l-----,.;;:_:;;;;:;:;,,:a;:;;;;;;;;;,;;=;_;;,~'f----1f--
              •       was found guilty to count(s)                                         SOUTloER1'1 DISTRICT OF CALIFORNIA
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                       Nature of Offense                                                      Count Number(s)
          8:1325                                ILLEGAL ENTRY (Misdemeanor)                                            1

              D The defendant has been found not guilty on count(s)
                                                               -------------------
              •       Count(s)
                                 - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                           /~ TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

              IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, July 8, 2019
                                                                                    Date of Imposition of Sentence

                                     J'
          Received
                             I / 1G
                            I/·
                           DUSM
                                 {c_, '.
                                            /1
                                            l
                                                  J'   /1
                                                 (@ 1_.{JL_
                                                                                    HlilLu.i!~OCK
                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                    3:19-mj-22707
